
	

116 HR 2712 IH: Buy American Agriculture Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 2712
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2019
			Ms. DeLauro (for herself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require that purchases of agricultural commodities made by the Secretary of Agriculture under
			 the Food Purchase and Distribution Program be from domestically owned
			 enterprises, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the “Buy American Agriculture Act”. 2.Agricultural commodities purchased from domestically owned enterprises (a)Buy America requirement (1)In generalExcept as provided in paragraph (2), in making purchase of agricultural commodities and seafood under the Food Purchase and Distribution Program, the Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, may only make such purchases from domestically owned enterprises.
 (2)ExceptionParagraph (1) shall not apply if the Secretary of Agriculture determines that applying such paragraph—
 (A)would be inconsistent with the public interest; (B)is not possible because agricultural commodities and seafood produced by domestically owned enterprises, as determined by the Secretary of Agriculture, are not produced—
 (i)in sufficient quantities; or (ii)in a satisfactory quality; or
 (C)would result in a greater than 25 percent increase between— (i)the amount necessary to apply such paragraph in a fiscal year; and
 (ii)the amount spent by the Agricultural Marketing Service in purchasing agricultural commodities and seafood under the Food Purchase and Distribution Program in the fiscal year prior to such fiscal year.
 (3)Publication of waiversIf the Secretary of Agriculture determines that paragraph (1) should not apply due to a condition specified in subparagraphs (A) through (C) of paragraph (2), the Secretary of Agriculture shall publish in the Federal Register a report that includes such determination.
 (b)Publication of awardsIn publishing the awards made to vendors under the purchase programs under the Agricultural Marketing Service, the Secretary of Agriculture shall include the determination of such award and whether the entity receiving such an award is a domestically owned enterprise.
 (c)Application of sectionThis section shall be applied in a manner consistent with the United States obligations under international agreements.
 (d)DefinitionsIn this section: (1)Agricultural commodityThe term agricultural commodity has the meaning given the term under section 102(1) of the Agricultural Trade Act of 1978 (7 U.S.C. 5602(1)).
 (2)SeafoodThe term seafood means finfish, shellfish, or aquatic plants that are farm-raised or harvested from the wild.  